Name: Commission Regulation (EEC) No 3802/88 of 6 December 1988 amending Regulation (EEC) No 3194/88 increasing to 700 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/77. 12. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3802/88 of 6 December 1988 amending Regulation (EEC) No 3194/88 increasing to 700 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3194/88 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 700 000 tonnes of bread-making wheat to be exported to all third countries . 2. The regions in which the 700 000 tonnes of bread-making wheat are stored are listed in Annex I hereto.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) ' No 2221 /88 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 3194/88 (*), as last amended by Regulation (EEC) No 3626/88 (6), opened a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in a communi ­ cation of 1 December 1988, Germany informed the Commission of the intention of its intervention agency to increase by 400 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 700 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 3194/88 must therefore be amended ; Article 2 Annex I to Regulation (EEC) No 3194/88 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26 . 7, 1988 , p. 16. 0 OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 284, 19 . 10 . 1988 , p . 14. 6 OJ No L 316, 23. 11 . 1988, p. 33. No L 335/8 Official Journal of the European Communities 7. 12. 88 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg Niedersachsen / Bremen Nordrhein-Westfalen Hessen Rheinland-Pfalz Baden-WÃ ¼rttemberg Saarland Bayern 74 781 181 023 154 817 19 214 47 149 13 880 7 119 201 921 '